Motion granted insofar as to extend the time for defendant-appellant to serve and file the record on appeal and appellant’s points up to and' including April 7, 1959, with notice of argument for the May 1959 Term of this court, said appeals to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 22, 1959, with leave to appellant to serve and file reply points on or before April 27, 1959. Concur — Botein, P. J., Breitel, Rabin, M. M. Prank and Stevens, JJ.